Shulman, Judge.
A jury found appellant guilty of two counts of violating Code Ann. § 26-2101 (c). This appeal follows.
1. Appellant’s constitutional attack on Code Ann. § 26-2101 (c), his challenge to the denial of his motion to suppress evidence seized without a warrant, and his complaint as to the jury charge concerning scienter have been considered and decided adversely to appellant in Sewell v. State, 238 Ga. 495 (1), (2), (4) (233 SE2d 187). See also Teal v. State, 143 Ga. App. 47 (238 SE2d 128).
2. We have reviewed the magazine and various devices forming the basis of this prosecution. The materials fall within the definition of Code Ann. § 26-2101 (b), (c), and are, accordingly, obscene as a matter of law. See, e.g., Pierce v. State, 145 Ga. App. 680 (1) (244 SE2d 589).

Judgment affirmed.


McMurray, J., concurs. Deen, C. J., concurs specially.